Citation Nr: 1731211	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In March 2016, the Veteran testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is associated with the electronic claims file.

In May 2016, the Board remanded this matter for additional development. 


FINDING OF FACT

The present low back disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by a letter dated in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, records from the Social Security Administration (SSA), and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the March 2016 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with VA examinations and medical opinions in conjunction with the service connection claim on appeal in February 2010, December 2012, May 2016, and February 2017 to clarify the nature and etiology of his claimed low back disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the February 2017 VA medical opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in May 2016 and remanded for additional evidentiary development, to include obtaining SSA records as well as a VA medical opinion.  Based on a comprehensive review of the record, the Board finds substantial compliance with the May 2016 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In written statements and the March 2016 Board hearing testimony, the Veteran asserted that he has been in constant low back pain since a slip and fall injury during active service.  He has reported that he was being trained to work as a torpedo man during service and slipped and hit his back on a stairway in 1977.  While he has reported to various treatment providers that he fell from a tree prior to service, in additional written statements, the Veteran and his parents clarified that he never had any injury before service and had simply fallen uninjured from a tree into the river.

Service connection for the claimed low back disorder is not warranted.  In this case, there is no factual basis in the record that the present low back disorder was incurred during service, or manifested within a year thereafter, or for years after his discharge from service in 1977.  Furthermore, evidence of record reflects that arthritis of the lumbar spine was not shown to manifest to a compensable degree within one year of service discharge.

The Veteran's July 1977 service enlistment examination report reflected that his spine was clinically evaluated as normal.  The July 1977 Report of Medical History showed that the Veteran denied experiencing recurrent back pain.  In October 1977, he complained of back pain with prolonged sitting and heavy lifting.  On physical examination, the Veteran exhibited full range of motion, symmetric reflexes, and a mild prominence of the left paravertebral musculature.  X-rays of the spine were unremarkable.  The examiner listed an impression of chronic lumbar strain, mild, EPTE (existed prior to enlistment).  It was the opinion of the Medical Board in November 1977 that the mild, chronic lumbar strain existed prior to entry and was not aggravated by military service.  It was felt that the symptoms were mild and that normal activity should not become a serious problem for the Veteran.  However, long standing on cement or steel decks and excessive stair or ladder climbing was contraindicated and therefore, it was felt that the Veteran would not do well on routine duties required of his rate.  It was then recommended that he be discharged from the service, as he was considered unsuitable for service or was physically disabled because of a condition existing prior to entry into service.

Post-service VA and private treatment records dated from 2009 to 2016 reflected complaints of chronic low back pain and findings of back ache.  In February 2010, the Veteran reported he was told that a disc had fused to his tailbone and the one above it was worn out around 2004.  He indicated that he had been working as a plaster and mason specialist, where he had to lift heavy objects and has had to continue that line of work.  An April 2010 private lumbar spine MRI report revealed multilevel changes, including disc bulges, narrowed neural foramina, and bilateral L5 spondylosis.  

The Veteran reported that he was granted SSA disability benefits for his claimed back disability in 2012.  Records from SSA detailed that a 2010 evaluation revealed findings of lumbar degenerative disc disease with pain.  An October 1994 private treatment note included in the records showed a history of chronic low back pain with no specific injury.  It was noted that the Veteran had been in a motor vehicle accident 14 months before and was first seen by a physician for low back pain in 1985.  The assessment was acute lumbar strain. 

Additional VA radiology reports dated in January 2016 revealed L5-S1 grade I anterolisthesis with bilateral pars defects resulting in uncovered disc appearance and pseudo-herniation with severe bilateral foraminal narrowing; transitional sacralized L5 vertebra; stable, chronic bilateral L4 spondylosis with associated stable grade I anterolisthesis of L4 and L5; and multilevel degenerative disc disease. 

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's present low back disorder and his active military service.  

In a February 2010 VA spine examination report, the Veteran complained of low back pain since a fall injury during service.  The radiologic findings showed and the examiner diagnosed moderated degenerative disc disease of the lumbar spine with grade 1 spondylolisthesis L5/S1.  The examiner opined that the diagnosed back disorder was not caused by or a result of chronic lumbar strain that was pre-existing, mild, and not aggravated by service.  In the cited rationale, the examiner indicated that the Veteran was evaluated for back pain with prolonged sitting and heavy lifting in October 1977.  He was further noted to report falling from a tree prior to service.  The examiner also highlighted that service treatment records were silent for a slip and fall injury during service.  The examiner further indicated that it was the opinion of the Medical Board in October 1977 that the chronic lumbar strain existed prior to entry and was not aggravated by military service.  Thus, the examiner concluded that the Veteran's chronic lumbar strain was a pre-existing condition and was not caused by or aggravated by his military service.

Parenthetically, concerning the Veteran's claimed low back disorder, the Board notes that the Veteran is presumed sound on entry, as his July 1977 enlistment examination revealed normal spine findings.  38 U.S.C.A. § 1111.  While the Veteran reported during active service that he had a fall prior to entrance into active service and the Medical Board discharged the Veteran, indicating that the back strain existed prior to entrance into active service, the evidence of record is not clear and unmistakable that a low back disorder existed prior to entrance into active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus, the pertinent question in this case is whether the present low back disability was directly related to active service.

In a December 2012 VA examination report, the Veteran indicated that he fell into a stairwell and injured his back during service.  The examiner diagnosed degenerative disc disease of the lumbar spine with a date of diagnosis in 1999, opining that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the reported injuries during active military service would not be expected to result in a chronic low back condition or residuals.  However, the VA examiner did not discuss the Veteran's reports of chronic pain since his time in active service or provide an adequate explanation as to why the in-service injuries would not be expected to result in a chronic low back condition.

In a May 2016 VA medical opinion, the same VA examiner again opined that the claimed low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner noted that based on review of all medical records available, the Veteran's history, and the December 2012 VA spine examination findings, the claimed low back disorder was not related to active service.  The examiner highlighted that the objective evidence in all medical records reviewed revealed that the Veteran's back condition existed prior to enlisting in the military, as service treatment records showed only one medical evaluation for back pain in October 1977 that related his back pain to an incident concerning falling from a 30 foot tall tree 1-2 years prior to enlisting.  The examiner further noted that service treatment records were silent for the Veteran's reported slip and fall injury while on active duty.  In addition, the examiner found that the Veteran's reported injury during active military service would not be expected to result in a chronic low back condition or residuals.  The examiner reported being unable to identify any objective evidence in the Veteran's service treatment records documenting continuous medical evaluation/management/treatment for any medical conditions that might be related to the current lumbar spine diagnosis.  It was further noted that the Veteran's MRI report revealed lumbar spine degenerative disk and joint disease, a very common and not unusual finding in his age group and represented age related "wear and tear changes".

In an addendum February 2017 VA medical opinion, another VA examiner acknowledged that the Veteran's lay statements were considered in formulating the medical opinion.  It was noted that the Veteran asserted that his claimed low back disability related to and/or was aggravated by military service.  However, after reviewing the electronic claims file, the examiner opined that it was less likely than not that the Veteran's claimed low back disability related to and/or was aggravated by military service.  In the cited rationale, the examiner first indicated that comprehensive history and physical findings in service in November 1977 showed a full range of motion of the back; negative straight leg raise testing for radiculopathy, bilaterally; normal and symmetric neurological testing; no tenderness of soft tissues of the spine, to include normal paravertebral musculature; and normal spinal radiographs.  The examiner then highlighted that February 2010 VA radiological findings of the lumbar spine were consistent with normal and natural aging process.  Finally, the examiner noted that it was understood that the Veteran was presumed sound with respect to his active service and the rationale for this opinion should not address any pre-service existence of back strain.  The examiner noted that the aforementioned medical conclusions were based on a comprehensive review of the electronic claims file, medical evidence from the clinical file, lay statements, VA treatment records, and current medical literature.

The Board considers the February 2017 VA medical opinion to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, supporting the opinion by utilizing his medical knowledge and medical literature as well as citing to evidence included in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the February 2017 VA examiner.  Thus, there is no basis upon which to conclude that the Veteran's present low back disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The only other evidence of record which relates the Veteran's claimed low back disorder to his active military service are his own statements and statements from additional family members.  These statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present low back disorder was incurred during or as a result of service, to include documented in-service complaints of low back pain and findings of lumbar strain, draw medical conclusions, which the Veteran and his family members are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's low back disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in February 2017.

Therefore, the criteria to establish entitlement to service connection for a low back disorder have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for low back disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


